Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 1, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149415 & (57)                                                                                       Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Richard H. Bernstein,
                                                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                SC: 149415
                                                                   COA: 309421
                                                                   Wayne CC: 11-009624-FC
  KEVIN JUNE MCCONER,
             Defendant-Appellant.
  _________________________________________/


         On order of the Court, the motion to file a supplement application is GRANTED.
  The application for leave to appeal the April 15, 2014 judgment of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 1, 2015
         a0624
                                                                              Clerk